DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0297240 (Divino).
1. Divino discloses an occlusion device (occlusive device 100) comprising a mesh (elongate member 150) structure comprising a first surface and a second surface (top and bottom surfaces in FIG. 2C). At least a portion of the mesh structure has porosity (see “a device 100 can be provided with a porosity in the range of 10%-95% may be employed in the expanded braid” at P0106). The mesh structure is configured to transition between a two-dimensional configuration (secondary configuration 120 of FIG. 2C)(see “For example, in accordance with some embodiments, the material of which the body 150 is constructed can permit the body 150 to be substantially straight (and relatively elongated, for example, in the second configuration for 
2. The mesh structure is a monolithic sheet (see “single, continuous piece of material” at P0057).
4. In the three-dimensional configuration, the occlusion device is at least partially spherical (FIG. 2A; P0066). 
5. In the three-dimensional configuration, the occlusion device is at least partially cylindrical (FIG. 9B; P0066). 
6. The mesh structure comprises a uniform thickness (FIG. 2B-2C; P0057). 
9. The mesh structure has a reinforcing portion (tensioning member 194) with no porosity (FIG. 3C; P0079 and P0085). 
10. The reinforcing portion extends around a periphery of the mesh structure (see “As shown in FIG. 3C, the tensioning member 194 can be interwoven into the braid” at P0078 such that the tensioning member 194 is on an outer surface of the braid which can reasonably be considered a periphery or outer limit). 
11. The reinforcing portion extends around the entire periphery of the mesh structure (e.g., tensioning member 194 employed in a helically wound cylinder as in FIG. 9B would result in the tensioning member 194 extending around an entire circumference of the cylinder). 
12. In the three-dimensional configuration, the occlusion device has an open portion (slit 190) to provide access to the internal volume (FIG. 3B; P0077). 

20. The occlusion device has a volumetric filler disposed in the internal volume of the mesh structure (FIG. 3B; P0077). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297240 (Divino), as applied to claim 1 above.
Divino discloses the invention substantially as claimed as discussed above and further discloses embolic devices having a thickness of 0.009 inches (P0004) and that the mesh structure is a flat sheet (P0057) but does not explicitly recite the mesh structure has a thickness of no more than 0.002 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flat sheet mesh structure of Divino to be no more than 0.002 inches in thickness as applicant appears to have placed no criticality on the claimed range (see P0072 indicating “can” or the range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Divino discloses the invention substantially as claimed as discussed above and further discloses, in the two-dimensional configuration and three-dimensional configuration, the pore size being uniform (see FIG. 3A; P0106 as compared to differing pore size of FIG. 3H and P0096) but is silent regarding the pore sizes being within 10 percent of first or second mean pore size of the entire porosity of the two-dimensional configuration, respectively. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the uniform pore size, in the two-dimensional configuration and three-dimensional configuration, within 10 percent of first and second mean pore size of the entire porosity of the two-dimensional configuration since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0297240 (Divino), as applied to claim 1 above, and further in view of US 2015/0374483 (Janardhan).
Divino discloses the invention substantially as claimed as discussed above but does not disclose, in the three-dimensional configuration, the mesh structure is partially austenitic and partially martensitic. Janardhan teaches a mesh structure in the same field of endeavor, in the three-dimensional configuration, being partially austenitic and partially martensitic (P0881) for the purpose of providing different mesh sections with differing physical qualities (P0881). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh structure of Divino to have partially austenitic and partially martensitic, in the three-dimensional configuration, as taught by Janardhan, in order to provide different mesh section with differing physical qualities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771